DETAILED CORRESPONDENCE
This Office action is in response to the application filed October 21, 2019.
The prior art submitted in the IDS of October 21, 2019 have been cross through where the document numbers do not match with the inventors name. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SAKURAI et al (2005/0239953), TAKASE et al (20060165362), BUJALSKI et al (2014/0154626)  and SHELNUT et al (2006/0098933).
The claimed invention recites the following:

    PNG
    media_image1.png
    762
    590
    media_image1.png
    Greyscale

SAKURAI et al report a radiation curable composition comprising a siloxane resin, a photoacid generator and a solvent for manufacturing optical waveguides as seen in the title and paragraph [0071] wherein the examples of trialkoxysilane precursors as listed a functionally equivalent for forming the resin, see below:
    PNG
    media_image2.png
    678
    417
    media_image2.png
    Greyscale


The photoacid generator is reported in paragraphs [0095] to [0107]
paragraph [0142], Synthesis Example 1 as shown below:
    PNG
    media_image3.png
    254
    419
    media_image3.png
    Greyscale

The example lacks the claimed third siloxane having R3 being a branched alkyl group having 3 to 30 carbon atoms.
TAKASE et al disclose a conventional method of forming an optical waveguide by coating a lower cladding layer with a core layer and finally an upper cladding layer including the photolithographic steps of exposure and development, see pages 8-10, paragraphs [0107] to [0139].    
BUJALSKI et al report an epoxy-functional radiation curable composition containing an epoxy-functional siloxane oligomer for enhanced film retention and adhesion during development.   Paragraph [0018] report the examples of the epoxy –substituted functional group which meet those claimed in claim 10, see below:

    PNG
    media_image4.png
    201
    411
    media_image4.png
    Greyscale


            It would have been prima facie obvious to one of ordinary skill in the art of optical waveguide manufacture to use known functionally equivalent silane precursors such as phenyltriisopropyloxysilane in place phenyltrimethoxysilane of Synthesis Example 1 of TAKASE et al to form the polysiloxane resin that makes the core layer of the optical waveguide and it would have been prima facie obvious to the skilled artisan to use the epoxy-functional silanes in the polysiloxane resin  with the reasonable expectation of having a composition which is excellent for film retention and adhesion during development.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHELNUT et al (2006/0098933) and SAKURAI et al (2005/0266344) report methods for making optical waveguide comprising a radiation sensitive composition having a polysiloxane, a photoacid generator and a solvent and curing acceleration catalyst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737         

J.Chu
December 30, 2021